TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00045-CR


Christopher Michael Fuller, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 10-743-K368, HONORABLE BURT CARNES, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant pled guilty and was convicted of sexual assault of a child and was
sentenced in accordance with his plea bargain with the State.  The trial court has certified that the
case is a plea bargain case and that appellant has waived his right to appeal.  See Tex. R. App.
P. 25.2(a)(2).  We therefore dismiss the appeal.  Tex. R. App. P. 25.2(d) (if trial court does not
certify that defendant has right to appeal, "appeal must be dismissed").

					___________________________________________
					David Puryear, Justice
Before Justices Puryear, Henson and Goodwin
Dismissed
Filed:   July 11, 2012
Do Not Publish